PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,230
Filing Date: 14 Nov 2018
Appellant(s): Ewald Dorken AG



__________________
Edward E. Sowers
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 22, 2022. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 19 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites a heat-sensitive metallic substrate, which may not be heated to a temperature of 100 °C or more, comprising a coating system according to Claim 1. It is unclear what is meant by “which may not be heated to a temperature of 100 °C or more” given that such a limitation appears to be a process limitation and claim 19 is directed an article. The metallic substrate can be heated to a temperature of 100 °C or more even though it may not be desirable to do so. Thus, it is unclear what is meant to be conveyed by “may not be heated to a temperature of 100 °C or more.”

	Claims 1-4, 6-13, 15, 16, and 18-20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2013/0143032 A1).  
         	Iijima et al. disclose a rust-preventive coating comprises two layers of coatings (equivalent to the coating system of the claimed invention) contacted with each other, wherein among the two layers of coatings, a first coating (equivalent to the first composition of the claimed invention) as a coating at an inner layer side is obtained from a first paint composition that contains a first metal-based powder and a first binder component, among the two layers of coatings, a second coating (equivalent to the second composition of the claimed invention) as a coating at an outer layer side is obtained from a second paint composition that contains a second metal-based powder and a second binder component, and compositions are different between the first metal-based powder and the second metal-based powder. The first metal-based powder comprises a first zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders, and the second metal-based powder comprises: a second zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders; and a second aluminum-based powder comprising one or more selected from aluminum powders and aluminum alloy powders. The rust-preventive coating contains the first metal-based powder in the first paint composition in an amount of 20 mass % or more and 60 mass % or less, and contains an amount of the second metal-based powder in the second paint composition is 20 mass % or more and 60 mass % or less. The rust-preventive member comprising the rust preventive coating is applied on a substrate. The first paint composition according to the present example contains organic solvent (equivalent to the non-aqueous solvent of the claimed invention as recited in claim 1) thereby being wettable to a member to be painted during the coating operation, and a coating having high adhesive property can be achieved.  In addition, containing the organic solvent allows wide variety of additive agents to be utilized when they are added to make the paint. Although the thickness of the rust-preventing coating is not particularly limited, the thickness is preferred to be within a range of 4 to 60 microns. The manufacturing method for the rust-preventive coating is not limited and the first coating is formed on the substrate and the second coating is formed thereon so as to contact therewith, and it is thus a common practice to form a liquid layer comprised of the first paint composition on the substrate thereby forming the first coating from that liquid layer, and form a liquid layer comprised of the second paint composition on the formed first coating thereby forming the second coating from that liquid layer(indicating the second coating layer is applied before the first coating layer is cured).  Details of the curing process are also to appropriately be configured on the basis of compositions of respective paint compositions.  Such details may include heating and/or radiating an energy ray such as ultraviolet ray and electron beam.  A certain composition of the paint composition may be cured merely by being exposed to the air (indicating that the coatings are capable of curing at ambient temperatures, i.e., at temperatures below 100oC). The overcoat layer is preferred to be a transparent one, i.e. a clear coat layer, so as not to diminish the color tone of the underlying rust-preventive coating.  Specifically, types of the overcoat layer are categorized into inorganic ones, such as using metallic oxides (or precursor substances thereof) including colloidal silica (silica sol) and titania sol or phosphoric salts (thus meeting the limitation that the hydrophilic, inorganic or organic polymeric compound comprises ionic fractions), and organic ones comprised of thin resin coatings (e.g. polyester, acrylic resin, epoxy resin, phenol resin, polyurethane, melamine resin, fluorine resin and other resins), wherein any type may be used.  The thickness thereof may commonly be, such as, but not limited to, within a range of about 0.1 to about 30 microns.  In general, the overcoat layer is applied by coating and drying the process liquid, and the coating may be performed depending on the shape of the substrate by appropriate means such as dipping, spraying and roll-coating.  The drying may commonly be drying by heating. (See Abstract and paragraphs 0010, 0012, 0013, 0017, 0020, 0024, 0025, 0026, 0028, 0035, 0036, 0048, 0061, 0078, 0082, 0087, 0089, 0090, and 0091). 

Claims 1-4, 6-13, 15, 16, and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2013/0143032 A1).  
         	Iijima et al. disclose a rust-preventive coating comprises two layers of coatings (equivalent to the coating system of the claimed invention) contacted with each other, wherein among the two layers of coatings, a first coating (equivalent to the first composition of the claimed invention) as a coating at an inner layer side is obtained from a first paint composition that contains a first metal-based powder and a first binder component, among the two layers of coatings, a second coating (equivalent to the second composition of the claimed invention) as a coating at an outer layer side is obtained from a second paint composition that contains a second metal-based powder and a second binder component, and compositions are different between the first metal-based powder and the second metal-based powder. The first metal-based powder comprises a first zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders, and the second metal-based powder comprises: a second zinc-based powder comprising one or more selected from zinc powders and zinc alloy powders; and a second aluminum-based powder comprising one or more selected from aluminum powders and aluminum alloy powders. The rust-preventive coating contains the first metal-based powder in the first paint composition in an amount of 20 mass % or more and 60 mass % or less, and contains an amount of the second metal-based powder in the second paint composition is 20 mass % or more and 60 mass % or less. The rust-preventive member comprising the rust preventive coating is applied on a substrate. The first paint composition according to the present example contains organic solvent (equivalent to the non-aqueous solvent of the claimed invention as recited in claim 1) thereby being wettable to a member to be painted during the coating operation, and a coating having high adhesive property can be achieved.  In addition, containing the organic solvent allows wide variety of additive agents to be utilized when they are added to make the paint. Although the thickness of the rust-preventing coating is not particularly limited, the thickness is preferred to be within a range of 4 to 60 microns. The manufacturing method for the rust-preventive coating is not limited and the first coating is formed on the substrate and the second coating is formed thereon so as to contact therewith, and it is thus a common practice to form a liquid layer comprised of the first paint composition on the substrate thereby forming the first coating from that liquid layer, and form a liquid layer comprised of the second paint composition on the formed first coating thereby forming the second coating from that liquid layer (indicating the second coating layer is applied before the first coating layer is cured).  Details of the curing process are also to appropriately be configured on the basis of compositions of respective paint compositions.  Such details may include heating and/or radiating an energy ray such as ultraviolet ray and electron beam.  A certain composition of the paint composition may be cured merely by being exposed to the air (indicating that the coatings are capable of curing at ambient temperatures, i.e., at temperatures below 100oC). The overcoat layer is preferred to be a transparent one, i.e. a clear coat layer, so as not to diminish the color tone of the underlying rust-preventive coating.  Specifically, types of the overcoat layer are categorized into inorganic ones, such as using metallic oxides (or precursor substances thereof) including colloidal silica (silica sol) and titania sol or phosphoric salts (thus meeting the limitation that the hydrophilic, inorganic or organic polymeric compound comprises ionic fractions), and organic ones comprised of thin resin coatings (e.g. polyester, acrylic resin, epoxy resin, phenol resin, polyurethane, melamine resin, fluorine resin and other resins), wherein any type may be used.  The thickness thereof may commonly be, such as, but not limited to, within a range of about 0.1 to about 30 microns.  In general, the overcoat layer is applied by coating and drying the process liquid, and the coating may be performed depending on the shape of the substrate by appropriate means such as dipping, spraying and roll-coating.  The drying may commonly be drying by heating. (See Abstract and paragraphs 0010, 0012, 0013, 0017, 0020, 0024, 0025, 0026, 0028, 0035, 0036, 0048, 0061, 0078, 0082, 0087, 0089, 0090, and 0091). 
	With regards to the limitations that the coating system is configured for curing at temperatures of 20-100oC, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

(2) Response to Argument
Appellants traverse the rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention and submit that a claim directed to a coated substrate can include language that describes limitations of a coating process and at the same time a physical property of the article being coated. Appellants further argue that the limitation, “...which may not be heated to a temperature of 100 °C or more...” provides some information related to the limitations to any successful coating process utilized and it defines the heat sensitive nature of the metallic substrate
However, the Examiner disagrees. First, claim 19 is not directed to a process and the relevance of the process limitation is not clear. Second, the limitation that the substrate “may not be heated to a temperature of 100 °C or more” is not a property limitation. The limitation simply states that the substrate may not be heated to a temperature of 100 °C or more. As previously explained by the Examiner, the substrate could be heated to a temperature of 100 °C or more however it may not be desirable in this particular application. Hence, the limitation “may not be heated to a temperature of 100 °C or more” is still ambiguous. 
	Appellants traverse the rejection of claims 1-4, 6-13, 15, 16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (US 2013/0143032 A1) and state Iijima et al. fail to teach an anhydrous coating and that a word search of Iijima et al. for the word “anhydrous” fails to locate the word. Appellants further state that it is not enough for the Iijima et al. first paint composition to require an organic solvent and that paragraph [0062] lists several suitable organic solvents including ethanol (which may contain 5% water)) and Iijima et al. teach only a non-aqueous composition in which water is not specifically excluded. Appellants further state that at no point does Iijima et al. teach a first paint composition cured by exposure to air or moisture at a temperature of less than 100°C as required by Appellant’s pending claim 1. 
	Again, the Examiner disagrees. While it is agreed that there is no explicit recitation of “anhydrous” in Iijima, the reference clearly teaches an anhydrous composition. Paragraph 0046 of Iijima et al. specifically states that the “paint composition may be a nonaqueous composition or may also be an aqueous composition. The nonaqueous composition is preferred because the possibility is low that the first metal-based powder contained in the paint composition may be corroded during storage” and Appellants are reminded that the entire disclosure of a U.S. patent, a U.S. patent application publication, or an international application publication having an earlier effective U.S. filing date (which will include certain international filing dates) can be relied on to reject the claims. Sun Studs, Inc. v. ATA Equip. Leasing, Inc., 872 F.2d 978, 983, 10 USPQ2d 1338, 1342 (Fed. Cir. 1989). Furthermore, paragraph 0061 of Iijima et al. states that the “paint composition according to the present example contains organic solvent thereby being wettable to a member to be painted during the coating operation, and a coating having high adhesive property can be achieved. In addition, containing the organic solvent allows wide variety of additive agents to be utilized when they are added to make the paint. Preferable examples of the organic solvent include: alcohols such as methanol, ethanol, propanol, isopropanol, butanol, hexanol, methoxybutanol and methoxymethylbutanol; esters of these alcohols such as acetic acid ester and propionic acid ester; glycols such as ethylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol, propylene glycol, dipropylene glycol and tripropylene glycol; and ethers of these glycols such as monomethyl ether, monoethyl ether and monobutyl ether. In addition, hydrocarbons may also be used, such as toluene, xylene, mineral spirit and solvent naphtha” and thus disclosing that non-aqueous solvents such as toluene, xylene, mineral spirit and solvent naphtha can in fact be used as the non-aqueous solvent. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Hence, Iijima et al. establishes that the paint composition may be a nonaqueous composition using non-aqueous solvents such as toluene, xylene, mineral spirit and solvent naphtha and therefore is equivalent to the anhydrous coating of the claimed invention. Further, while Appellants argue that another component of Iijima could contain water in some amount including the organic solvents such as ethanol that “could be easily fulfilled by the utilization of a 95% ethanol solvent (containing 5% water)”, there is nothing in Iijima that supports appellant’s position. Appellant’s position is based on speculation given that there is no teaching or disclosure in Iijima of using an ethanol/water mixture and no disclosure in Iijima that other components in the nonaqueous composition must contain water.
	With regards to Appellants argument that Iijima et al. do not teach a first paint composition cured by exposure to air or moisture at a temperature of less than 100°C as required by Appellant’s pending claim 1, the Examiner points to paragraph 0082 which specifically state that the details of the curing process can also be configured on the basis of compositions of respective paint compositions and such details may include heating and/or radiating an energy ray such as ultraviolet ray and electron beam and that a certain composition of the paint composition may be cured merely by being exposed to the air. This disclosure in fact establishes that the paint composition can be cured by exposure to air or moisture at a temperature of less than 100°C. Further, it is noted that the claims are drawn to a product and not a process wherein it is only required that the composition is “configured to crosslink on exposure to moisture at temperatures less than 100 C”. The claims do not require actually crosslinking at that temperature only that the composition is “configured to” crosslink at that temperature. Given that Iijima discloses composition as claimed and in light of the teaching in paragraph 0082, it is clear that that the composition of Iijima is in fact “configured to crosslink on exposure to moisture at temperatures less than 100 C” as claimed.
	Appellants traverse the rejection of claims 1-4, 6-13, 15, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2013/0143032 A1) and state that Iijima et al. fails to teach at least a first composition that is anhydrous, and is configured to crosslink on exposure to moisture at temperatures of less than 100°C and that the formulation of Iijima et al. cannot support an obviousness rejection of Appellant’s pending claim 1 under 35 U.S.C. §103. 
As pointed out above, paragraph 0061 of Iijima et al. establishes that the paint composition may be a nonaqueous composition using non-aqueous solvents such as toluene, xylene, mineral spirit and solvent naphtha and therefore is equivalent to the anhydrous coating of the claimed invention and paragraph 0082 which specifically states that a certain composition of the paint composition may be cured merely by being exposed to the air and thus establishes that the paint composition can be cured by exposure to air or moisture at a temperature of less than 100°C. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHEEBA AHMED/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                          
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.